Motion granted only to the extent of (a) modifying the order of this court entered on January 30, 1975, so as to provide for the suspension of respondent effective March 3, 1975 and until the further order of this court; (b) directing respondent to immediately comply with the provisions of the order of this court entered on January 30, 1975, particularly with respect to compliance with section 603.14 of the rules of this court (22 NYCRR 603.14), a copy of which is annexed to the order entered hereon and made a part thereof; (c) permitting respondent to file an answer to the charges filed against him as well as any other matters which are not a part of these proceedings; and (d) referring the proceeding back to Referee Bernard A. Grossman to take testimony at a hearing to he held within 30 days from the date of this order and to report the same with his opinion thereon to this court. Concur — Murphy, J. P., Lupiano, Tilzer, Capozzoli and Lane, JJ.